DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-26 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 7/5/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/5/2019 is partially withdrawn.  Claims 27-39, directed to making a cushion blank are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 42, directed to an apparatus for producing a respiratory mask withdrawn from consideration because the invention does not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John Chiatalas on May 5, 2022.

The application has been amended as follows: 
Claim 3 has been amended as follows:
Change “wherein the slip resistant surface” to –wherein the fibrous, slip resistant surface—
Claim 7 has been amended as follows:
Change “slip resistant surface” to –fibrous, slip resistant surface—
Change claim 12 as follows:
Change “first and second layers” to “first fibrous mask side layer and second slip-resistant facial side layer—
Change claim 14 as follows:
Change “first and second layers” to “first fibrous mask side layer and second slip-resistant facial side layer—
Change claim 15 as follows:
Change “first layer” to –first fibrous mask side layer—
Change claim 16 as follows:
Change “second layer” to –second slip-resistant facial side layer—
Change claim 17 as follows:
Change “second layer” to –second slip-resistant facial side layer—
Change claim 18 as follows:
Change “first layer” to –first fibrous mask side layer— and change “third layer” to –third, fluid barrier layer—
Change claim 19 as follows:
Change “first layer” to –first fibrous mask side layer—
Change claim 20 as follows:
Change “second layer” to –second slip-resistant facial side layer—and change “third layer” to –third, fluid barrier layer—
Change claim 21 as follows:
Change “first and second layers” to “first fibrous mask side layer and second slip-resistant facial side layer— and change “third layer” to –third, fluid barrier layer—
Change 25 as follows:
Change “barrier” to -- third, fluid barrier layer—
Change claim 28 as follows:
Change “of (b)” to –of step (b)—
Cancel claim 40

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record does not disclose a mask cushion as disclosed in claims 1 and 11 or a method of making a mask cushion as disclosed in claim 27. 
Specifically, the prior art does not disclose a cushion having a stretch0bonded laminar composite material with an integral fluid impermeable barrier creating a substantially shape-retaining and dimensionally stable construction.  Applicant’s arguments on pages 3-5 of the remarks filed on 11/26/21 are persuasive. The cited prior art of Guney and Romagnoli do not disclose the stretch bonded laminate material or the shape retaining dimensionally stable construction. Both Guney and Romagnoli disclose flexible structures. 
Therefore, since none of the prior art reference disclose all of the structural and functional limitations of the claims, the application is in condition for allowance.
Claims 1-39 and 43-44 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/               Primary Examiner, Art Unit 3785